             Case 18-10601-MFW   Doc 2646-1   Filed 12/02/19   Page 1 of 12



                                     Exhibit A

                                  (Proposed Order)




IMPAC 6487720v.4
                   Case 18-10601-MFW                  Doc 2646-1            Filed 12/02/19           Page 2 of 12



                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE


In re:                                                                 Chapter 11
                                                                       Case No. 18-10601 (MFW)
THE WEINSTEIN COMPANY HOLDINGS
LLC, et al.,                                                           (Jointly Administered)

                                                                       Re: Docket No. ___
                                                Debtors.1

           ORDER APPROVING THE TERMINATION AND RELEASE AGREEMENT

          Upon consideration of the Termination and Release Agreement (the “Termination Agreement”); the

Court having determined that good and adequate cause exists for approval of the Termination Agreement;

and the Court having determined that no further notice of the Termination Agreement is necessary;

          IT IS HEREBY ORDERED THAT:

               1. The Termination Agreement attached hereto as Exhibit 1 is APPROVED.

               2. The terms of the Termination Agreement are incorporated in full as if set forth herein.

               3. This Order shall be effective immediately upon entry.

               4. This Court shall retain jurisdiction to hear and determine all matters arising from or relating

to the implementation, interpretation, and enforcement of this Order.




1
 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The mailing address for
The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York 10013. Due to the large number of debtors
in these cases, which are being jointly administered for procedural purposes only, a complete list of the Debtors and the last four digits
of their federal tax identification numbers is not provided herein. A complete list of such information may be obtained on the website of
the Debtors’ claims and noticing agent at http://dm.epiq11.com/twc.



IMPAC 6487720v.4
             Case 18-10601-MFW   Doc 2646-1   Filed 12/02/19   Page 3 of 12



                                     Exhibit 1

                             (Termination Agreement)




IMPAC 6487720v.4
              Case 18-10601-MFW       Doc 2646-1      Filed 12/02/19     Page 4 of 12



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF DELAWARE


In re:                                               Chapter 11
                                                     Case No. 18-10601 (MFW)
THE WEINSTEIN COMPANY HOLDINGS
LLC, et al.,                                         (Jointly Administered)

                                    Debtors.         Re: Docket No. 501



                      TERMINATION AND RELEASE AGREEMENT

         This Termination and Release Agreement (“Termination Agreement”) is made as of

November 13, 2019 between The Weinstein Company LLC (“TWC”), on behalf of itself and its

subsidiaries, and Beta Film GmbH (“Beta” and, together with TWC, the “Parties”), by and through

their undersigned counsel.

                                          RECITALS

         1.     WHEREAS, on March 19, 2018 (the “Petition Date”), TWC and its affiliated

debtors and debtors in possession (collectively, the “Debtors”) commenced these voluntary chapter

11 cases (the “Chapter 11 Cases”) in the United States Bankruptcy Court for the District of

Delaware (the “Court”).

         2.     WHEREAS, on March 20, 2018, the Debtors filed the Debtors’ Motion for Entry

of Orders (I)(A) Approving Bidding Procedures for Sale of Substantially All of the Debtors’ Assets,

(B) Approving Stalking Horse Bid Protections, (C) Scheduling Auction for, and Hearing to

Approve, Sale of Substantially All of the Debtors’ Assets, (D) Approving Form and Manner of

Notices of Sale, Auction and Sale Hearing, (E) Approving Assumption and Assignment Procedures

and (F) Granting Related Relief and (II)(A) Approving Sale of Substantially All of the Debtors’

Assets Free and Clear of All Liens, Claims, Interests and Encumbrances, (B) Approving
            Case 18-10601-MFW         Doc 2646-1     Filed 12/02/19     Page 5 of 12



Assumption and Assignment of Executory Contracts and Unexpired Leases and (C) Granting

Related Relief [Docket No. 8].

       3.      WHEREAS, on April 6, 2018, the Court entered the Order (I) (A) Approving

Bidding Procedures for Sale of Substantially All of the Debtors’ Assets, (B) Approving Stalking

Horse Bid Protections, (C) Scheduling Auction for, and Hearing to Approve, Sale of Substantially

All of the Debtors’ Assets, (D) Approving Form and Manner of Notices of Sale, Auction and Sale

Hearing, (E) Approving Assumption and Assignment Procedures and (F) Granting Related Relief

[Docket No. 190].

       4.      WHEREAS, on May 9, 2018, the Court entered the Order (I) Authorizing the Sale

of All or Substantially All of the Debtors’ Assets Free and Clear of All Liens, Claims, Interests,

Encumbrances and Other Interests, (II) Authorizing the Assumption and Assignment of Certain

Executory Contracts and Unexpired Leases in Connection Therewith, and (III) Granting Related

Relief [Docket No. 846], which, inter alia, approved the sale of substantially all of the Debtors’

assets to Lantern Entertainment LLC (“Lantern”).

       5.      WHEREAS, on May 10, 2018, the Debtors filed the Notice of Filing of Final List

of Potentially Assumed Contracts and Leases [Docket No. 860] (the “Original Assumed Contracts

Schedule”).

       6.      WHEREAS, on July 11, 2018, the Court entered the Order Approving Amendment

to Asset Purchase Agreement Entered Into By and Between the Debtors and Lantern Entertainment

LLC [Docket No. 1220].

       7.      WHEREAS, on September 5, 2018, the Debtors filed the Notice of Filing of List

of Assumed Contracts Pursuant to Sale Order [Docket No. 1457] and on September 20, 2018,

November 5, 2018, and November 8, 2018, the Debtors filed three Supplemental Notice[s] of

                                                2
              Case 18-10601-MFW           Doc 2646-1        Filed 12/02/19       Page 6 of 12



Filing of List of Assumed Contracts Pursuant to Sale Order [Docket Nos. 1512, 1665, and 1695,

respectively] (collectively, with the Original Assumed Contracts Schedule, the “Assumed

Contracts Schedules”).

        8.      WHEREAS, TWC and Beta are party to that certain license agreement, dated

October 15, 2013 (the “Beta License Agreement”), pursuant to which TWC agreed to pay Beta

certain amounts in exchange for certain licenses to distribute and market that certain Italian

language television series currently entitled “Gomorra,”1 including (i) a license to distribute season

one of Gomorra (“Season 1”), (ii) subject to certain requirements, a license to distribute season

two of Gomorra (“Season 2”), and (iii) the exclusive option (the “Option”) to acquire licenses and

distribution rights in future seasons of Gomorra (each, a “Subsequent Season”).

        9.      WHEREAS, during the Term (as defined in the Beta License Agreement), TWC

agreed to make certain royalty payments (the “Royalty Payments”) to Beta, calculated as a

percentage of gross receipts generated by the applicable season.

        10.     WHEREAS, prior to the Petition Date, TWC failed to provide Beta with certain

quarterly and/or biannual statements for Season 1 and Season 2, as required under section 9 of the

Beta License Agreement. As a result, Beta was unable to determine whether any Royalty

Payments were due and owing by TWC to Beta.

        11.     WHEREAS, on April 30, 2018, Beta filed the Reservation of Rights and Limited

Objection of Beta Film GmbH to the Cure Notice [Docket No. 501] (the “Cure Objection”), in

which Beta objected to and reserved its rights with respect to TWC’s proposed $0 cure amount

identified in the Notice of Assumption and Assignment [Docket No. 216].




1
    References to “Gomorra” and “Gomorrah” are references to the same television show.
                                                      3
              Case 18-10601-MFW              Doc 2646-1         Filed 12/02/19         Page 7 of 12



        12.      WHEREAS, pursuant to the Assumed Contracts Schedules, the Beta License

Agreement is a “Disputed Other Contract.”2

        13.      WHEREAS, because the Cure Objection remains unresolved, TWC remains the

counterparty to the Beta License Agreement.

        14.      WHEREAS, from time to time, the Debtors sublicensed certain of TWC’s rights

in and to the Beta License Agreement by entering into sublicense agreements with various

counterparties (the “Sublicense Counterparties”), including, but not limited to: (i) that certain

License Agreement for Internet Transmission No. 4, dated August 12, 2013 (as amended from time

to time, including that certain Amendment #9 to the License Agreement for Internet Transmission

No. 4 (“Gomorrah”) (the “Netflix Sublicense Agreement”), dated December 5, 2016), between

TWC and Netflix, Inc. (“Netflix”); (ii) that certain Gomorrah – Deal Term Sheet, dated January

6, 2016 between Weinstein Television LLC and SundanceTV LLC (the “Sundance Sublicense

Agreement”); (iii) that certain Cover Art License Agreement, dated April 12, 2017 between

Weinstein Television LLC and Picador Books3 (the “Picador Sublicense Agreement”); and (iv)

that certain License and Amendment Agreement, dated December 4, 2014 (as amended from time

to time, including that certain Amendment #7, dated August 22, 2016) between TWC and Anchor

Bay Entertainment, LLC (the “Anchor Bay Sublicense Agreement” and together with the Netflix

Sublicense Agreement, Picador Sublicense Agreement, and the Sundance Sublicense Agreement,

the “Sublicense Agreements”).



2
    As per Docket No. 1695-1, “[t]he Disputed Other Contracts are currently subject to pending litigation or
    objections before the Court. In the event that the Purchaser prevails in connection with the pending litigation
    and/or the prosecution of pending objections relevant to this contract list and subject to the resolution of any
    pending cure dispute, the Purchaser has determined to assume the contracts listed herein. Given that the contracts
    on this list are the subject of pending objections and/or litigation, all parties’ rights are reserved.”


                                                         4
             Case 18-10601-MFW         Doc 2646-1       Filed 12/02/19      Page 8 of 12



       15.     WHEREAS, the Debtors and Beta desire to enter into this Termination Agreement

to resolve any and all disputes and or issues between them relating to the Beta License Agreement

and the Sublicense Agreements and to provide for the terms and conditions pursuant to which: (i)

the Beta License Agreement will be deemed rejected pursuant to Bankruptcy Code section 365(a);

(ii) the Beta License Agreement will be deemed terminated without further action; and (iii) Beta

will withdraw its Cure Objection, Proof of Claim No. 40020, and Proof of Claim No. 80079.

       16.     NOW, THEREFORE, for valuable consideration, including the promises as set

forth below, the Parties agree as follows:

                                          STIPULATION

       17.     The foregoing recitals are hereby fully incorporated into and made an express part

of this Termination Agreement.

       18.     This Termination Agreement shall be effective: (i) upon its execution by the

Parties; (ii) the Debtors’ immediate written notice to the Sublicense Counterparties and to Lantern,

with a copy to Beta, stating that the Debtors no longer hold any rights in and to the television series

Gomorra; and (iii) the entry by the Court of a final order approving this Termination Agreement

(the “Effective Date”).

       19.     Upon the Effective Date, TWC shall be deemed to have rejected the Beta License

Agreement and the Beta License Agreement shall automatically terminate in its entirety and be of

no further force or effect.

       20.     Upon the Effective Date, all interest in, or rights with respect to, Gomorra acquired

by the Debtors in connection with the Beta License Agreement shall revert back to Beta, and

neither Beta nor the Debtors shall have any obligations to each other with respect to Gomorra or



                                                  5
             Case 18-10601-MFW        Doc 2646-1      Filed 12/02/19     Page 9 of 12



the Beta License Agreement. For the avoidance of doubt, the Debtors shall have no interest in, or

rights with respect to, Gomorra or the Beta License Agreement.

       21.     Upon the Effective Date, the Cure Objection, Proof of Claim No. 40020, and Proof

of Claim No. 80079 shall be deemed withdrawn by Beta with prejudice.

       22.     Upon the Effective Date, the Debtors, their estates, predecessors-in-interest,

successors-in-interest (including, without limitation, any plan trustee, liquidating trustee, plan

administrator or other liquidating agent under any plan of reorganization or any bankruptcy trustee,

and their affiliates, and their respective officers, directors, shareholders, employees, and agents

(collectively, the “Debtor Release Parties”) shall be deemed to have irrevocably and

unconditionally waived, released, relinquished, remised, acquitted and forever discharged Beta, its

respective affiliates, partners, trustees, members, officers, directors, representatives, employees,

managers, attorneys, agents, personal representatives, heirs, executors, administrators, successors

and assigns (collectively, the “Beta Release Parties”), from any and all claims, rights, cause and

causes of action, manner of action and actions, suits, debts, dues, sums of money, accounts,

reckonings, bonds, bills, covenants, contracts, agreements, promises, attorneys’ fees, costs,

judgments, executions, damages, and demands whatsoever, in law or in equity, whether known or

unknown, accrued or unaccrued, and whether foreseeable or unforeseeable, of whatever kind or

character whatsoever (collectively, “Claims”) that the Debtor Release Parties might have against

Beta in connection with the Beta License Agreement and the Sublicense Agreements.

       23.     Upon the Effective Date, the Beta Release Parties shall be deemed to have

irrevocably and unconditionally waived, released, relinquished, remised, acquitted and forever

discharged the Debtor Release Parties from any and all Claims (administrative or otherwise) that



                                                 6
          Case 18-10601-MFW          Doc 2646-1      Filed 12/02/19     Page 10 of 12



Beta might have against the Debtors in connection with the Beta License Agreement and the

Sublicense Agreements.

       24.    The Court shall retain exclusive jurisdiction with respect to all matters arising from

or related to the implementation of this Termination Agreement.



                                   [Signature Page Follows]




                                                7
Case 18-10601-MFW   Doc 2646-1   Filed 12/02/19   Page 11 of 12
Case 18-10601-MFW   Doc 2646-1   Filed 12/02/19   Page 12 of 12
